Exhibit 10.3

AMENDMENT NUMBER 16
TO THE ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT


1.    PARTIES:


The Parties to this Amendment Number 16 to the Arizona Nuclear Power Project
Participation Agreement, hereinafter referred to as “Amendment Number 16,” are:
ARIZONA PUBLIC SERVICE COMPANY, a corporation organized and existing under and
by virtue of the laws of the State of Arizona, hereinafter referred to as
“Arizona”; SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an
agricultural improvement district organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as “Salt River
Project”; SOUTHERN CALIFORNIA EDISON COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of California, hereinafter
referred to as “Edison”; PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation
organized and existing under and by virtue of the laws of the State of New
Mexico, hereinafter referred to as “PNM”; EL PASO ELECTRIC COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Texas, hereinafter referred to as “El Paso”; SOUTHERN CALIFORNIA PUBLIC POWER
AUTHORITY, a joint powers agency organized and existing under and by virtue of
the laws of the State of California, doing business in the State of Arizona as
SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION, hereinafter referred to
as “SCPPA”; and DEPARTMENT OF WATER AND POWER OF THE CITY OF LOS ANGELES, a
municipal corporation organized and existing under and by virtue of the laws of
the State of California, hereinafter referred to as “LADWP”; all hereinafter
individually referred to as “Party” and collectively as “Parties.”


2.     RECITALS:


2.1.
Arizona, Salt River Project, Edison, PNM, El Paso, SCPPA and LADWP are parties
to a certain agreement entitled Arizona Nuclear Power Project Participation
Agreement, dated as of August 23, 1973, as amended by: Amendment Number 1, dated
as of January 1, 1974; Amendment Number 2, dated as of August 28,1975; Amendment
Number 3, dated as of July 22, 1976; Amendment Number 4, dated as of December
15, 1977; Amendment Number 5, dated as of December 5, 1979; Amendment Number 6,
effective as of October 16, 1981; Amendment Number 7, effective as of April 1,
1982; Amendment Number 8, executed as of September 12, 1983; Amendment Number 9,
executed as of June 12, 1984 Amendment Number 10, executed as of November 21,
1985; Amendment Number 11, effective January 10, 1987; Amendment Number 12,
effective August 5, 1988; Amendment Number 13, effective June 15, 1991;
Amendment Number 14, effective June 20, 2000, retroactive to January 1, 1993;
and Amendment Number 15, effective January 13, 2011, hereinafter, as so amended,
collectively referred to as the “Participation Agreement.”



2.2.
On April 21, 2011, the NRC, by letter to Arizona, confirmed the issuance of
Renewed Facility Operating License Nos. NPF-41 (Unit 1), NPF-51 (Unit 2), and
NPF -74 (Unit 3) for Palo Verde Station (collectively, the “License
Extensions”).



2.3.
Pursuant to the License Extensions, (i) Renewed Facility Operating License No.
NPF-41 (Unit 1) expires at midnight on June 1, 2045; (ii) Renewed Facility
Operating License No. NPF-51 (Unit 2) expires at midnight on April 24, 2046; and
(iii) Renewed Facility Operating License No. NPF-74 (Unit 3) expires at midnight
on November 25, 2047





--------------------------------------------------------------------------------



(collectively, the “Extended License”). The latest expiration date of the
original licenses previously had been November 25, 2027.


2.4.
Pursuant to Section 35.7 of the Participation Agreement, the latest termination
date of the Participation Agreement currently is December 31, 2027, which does
not include the License Extensions.



2.5
Section 8A.4.4 of the Participation Agreement currently requires each
Participant to accumulate Termination Funds over “the remaining license term (as
specified in the original license issued for each Generating Unit . . . .”
(emphasis added)



2.6.
Arizona, PNM and El Paso (in Texas, not New Mexico) have already included in
their cost of service the amounts for contributions to their decommissioning
trust that reflect the Extended License (“60 Year Termination Funding Curves”),
rather than the Original License (“40 Year Termination Funding Curves”), and
collect from their respective ratepayers on that basis.



2.7
The Termination Funding Committee currently uses the 40 Year Termination Funding
Curves to measure compliance of the Participants with the termination funding
requirements set forth in the Participation Agreement and the Termination
Funding Committee Manual. Therefore, the ability of Arizona, PNM and El Paso to
meet their termination funding obligations is adversely impacted by the reduced
recovery from their ratepayers under the 60 Year Termination Funding Curves, and
their continuing obligation to maintain their Termination Funds at the higher
levels required by the 40 Year Termination Funding Curves.



2.8
On June 18, 2012, the Termination Funding Committee held its annual meeting to
submit its Annual Funding Status Reports and to resolve the foregoing
termination funding curve issues. At the meeting, the Termination Funding
Committee resolved, upon proper motion, that the 60 Year Termination Funding
Curves were technically correct, and conditionally adopted the 60 Year
Termination Funding Curves subject to the Administrative Committee’s extension
of the Participation Agreement term.



2.9
On October 19, 2012, the Administrative Committee unanimously voted to adopt
this Amendment Number 16.



3.     AGREEMENT:


For and in consideration of the premises and the mutual obligations of and
undertakings by the Parties as hereinafter provided in this Amendment Number 16
to the Participation Agreement, the Parties agree as set forth below.


4.     EFFECTIVE DATE:


This Amendment Number 16 shall become effective on the date that the Party which
last in time executes this Amendment Number 16. The amended termination funding
curves that are associated with this Amendment Number 16 shall be applied
retroactively to January 1, 2012.


5.     DEFINED TERMS:



2

--------------------------------------------------------------------------------



5.1.
The Capitalized and italicized words and phrases used in this Amendment Number
16 shall have the meanings ascribed to them in the Participation Agreement as
amended by this Amendment Number 16.



5.2.
All references to a “Section” or “Sections” in this Amendment Number 16 shall
mean a Section or Sections of the Participation Agreement unless the text
expressly states otherwise.



6.
AMENDMENTS TO THE ARIZONA NUCLEAR POWER PROJECT MADE BY THIS AMENDMENT NUMBER
16:



6.1.
Amend Section 8A.4.4, by deleting the strikethrough text and substituting
therefore the underlined text:



“Within six months after the date on which Amendment No. 13 shall become
effective or such other date established by the Administrative Committee, the
Termination Funding Committee shall establish criteria and standards, consistent
with applicable law, including the rules and regulations of the NRC [including
without limitation such discount factors, allowances for inflation, bases for
estimating future net earnings on accumulations in the Termination Fund(s)
of the Participants and other elements as may be appropriate to provide
reasonable assurance that each Participant will accumulate in its Termination
Fund(s) over the then-applicable remaining license term for each Generating Unit
(as specified in the original license issued for each Generating Unit
authorizing fuel load and low power operation of such unit) sufficient funds to
pay such Participant's share of the most current estimate of the Termination
Costs of such unit)] that will be used by the committee to determine whether or
not the periodic deposits made by each Participant in its Termination Fund(s)
have been adequate and the accumulations in its Termination Funds will be
adequate to meet the requirements of Section 8A.7.2.3 hereof and to comply with
applicable laws. At least once every three years the Termination Funding
Committee shall review such criteria and standards and make such adjustments
thereto as are warranted by the circumstances then existing or as may be
required by applicable law. Additionally, the Termination Funding Committee
shall establish the format, content and time for submission of the funding
status reports and certificates that Participants are required to submit
pursuant to Section 8A.7.2.4 hereof.”


6.2.
Amend Section 35.7, by deleting the strikethrough text and substituting
therefore the underlined text:



“This Participation Agreement shall terminate on the earlier of: (i) the
expiration date of the longest operating license period authorized by the NRC
(or any governmental agency that is a successor to the NRC) for Palo Verde
StationDecember 31, 2027, or (ii) the date on which all Generating Units shall
have been permanently removed from service and all Termination Work in respect
of all Generating/Terminated Units has been completed; provided, however, that .
. .”


6.3.     Except as amended by this Amendment Number 16, the remaining terms of
the Participation Agreement shall remain in full force and effect.


7.     EXECUTION BY COUNTERPARTS:
This Amendment Number 16 may be executed in any number of counterparts, whether
by facsimile, electronic signature or otherwise, and upon execution by all
Participants, each executed counterpart shall have the same force and effect as
an original instrument and as if all Participants had signed the same
instrument. Any signature page of this Amendment Number 16 may be detached from
any

3

--------------------------------------------------------------------------------



counterpart of the Amendment Number 16 without impairing the legal effect of any
signature thereon, and may be attached to another counterpart of this Amendment
Number 16 identical in form hereto but having attached to it one or more
signature pages.


8.     SIGNATURE CLAUSE:


Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.


ARIZONA PUBLIC SERVICE COMPANY






By:     /s/ Randall K. Edington            


Its:     Ex VP/CNO                


Date:     4/28/14                    




STATE OF ARIZONA    )
) ss.
County of Maricopa     )


On this 28th day of April , 20124, before me, the undersigned Notary Public,
personally appeared Randall K. Edington , who acknowledged him/herself to be the
Ex VP / CNO         of ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation,
and that he/she as such officer, being authorized to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by him/herself as such Executive Vice President/Chief Nuclear Officer.    


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




/s/ Jennifer R. Stokic            
Notary Public




My Commission Expires:


1-17-2015        
JENNIFER R. STOKIC
Notary Public – Arizona
SEAL    Maricopa County
My Commission Expires
January 17, 2015





4

--------------------------------------------------------------------------------



8.     SIGNATURE CLAUSE:


Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.


SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT






By: _/s/ Michael Hummel ________________


Its: _AGM & Chief Power System Executive __


Date: _ 4/10/2014________________________




ATTEST AND COUNTERSIGN:


By: _____________________________________


Its: _____________________________________


Date: ____________________________________


STATE OF ARIZONA    )
) ss.
County of Maricopa     )            
CMH
2014
On this _10_ day of _April______, 2012, before me, the undersigned Notary
Public, personally appeared _Michael Hummel____ who acknowledged him/herself to
be the _AGM & Chief Power System Executive________ of SALT RIVER PROJECT
AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an Arizona corporation, and that
he/she as such officer, being authorized to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by him/herself as such ____________________________.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




___/s/ Christina M. Hallows________________
Notary Public


My Commission Expires:
_September 5, 2014 __        OFFICIAL SEAL
CHRISTINA M. HALLOWS
SEAL    Notary Public – State of Arizona
Maricopa County
My Comm. Expires Sept. 5, 2014

5

--------------------------------------------------------------------------------



8.     SIGNATURE CLAUSE:


Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.


SOUTHERN CALIFORNIA EDISON
COMPANY






By:     /s/ Thomas J. Palmisano            


Its:     Vice President & CNO            


Date:     3/16/2014                




STATE OF CALIFORNIA    )
Orange        ) ss.
County of Los Angeles        )


On this 16 day of April , 20124, before me, the undersigned Notary Public,
personally appeared Thomas J. Palmisano who acknowledged him/herself to be the
Vice President      of SOUTHERN CALIFORNIA EDISON COMPANY, a California
corporation, and that he/she as such officer, being authorized to do, executed
the foregoing instrument for the purposes therein contained by signing the name
of the company by him/herself as such      Southern California Edison        .


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




BRAD MEINDERTSMA
Commission #1962205
SEAL    Notary Public – California
Orange County
My Comm. Expires Dec 1, 2015
/s/ Brad Meindertsma            
Notary Public




My Commission Expires:


12-1-2015        

6

--------------------------------------------------------------------------------



8.     SIGNATURE CLAUSE:
Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.


PUBLIC SERVICE COMPANY OF NEW
MEXICO






By: /s/ Ronald E. Talbot                


Its: SVP and COO                


Date: 4/16/14                    




STATE OF NEW MEXICO    )
) ss.
County of Bernalillo        )
2014 sgg
On this _16 _ day of April , 2012, before me, the undersigned Notary Public,
personally appeared Ronald E. Talbot      who acknowledged him/herself to be the
___SVP and COO         of PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico
corporation, and that he/she as such officer, being authorized to do, executed
the foregoing instrument for the purposes therein contained by signing the name
of the company by him/herself as such _Public Service Company of New Mexico,
SVP and COO


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




__/s/ Susan G. Gordon            
Notary Public




My Commission Expires:


__September 12, 2016    
(SEAL)

7

--------------------------------------------------------------------------------



8.     SIGNATURE CLAUSE:


Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.


EL PASO ELECTRIC COMPANY






By:     /s/ T.V. Shockley            


Its:     Chief Executive Officer            


Date:     March 17, 2014                




STATE OF TEXAS    )
) ss.
County of El Paso    )
                    
On this 17th day of March , 201214, before me, the undersigned Notary Public,
personally appeared T.V. Shockley    , who acknowledged him/herself to be the
Chief Executive Officer     of EL PASO ELECTRIC COMPANY, a Texas corporation,
and that he/she as such officer, being authorized to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by him/herself as such     Chief Executive Officer        .


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




/s/ Hilda Vargas                
HILDA VARGAS
SEAL    My Commission Expires
July 1, 2017
Notary Public




My Commission Expires:


July 1, 2017        
















APPROVED AS TO FORM
OFFICE OF GENERAL COUNSEL /s/    



8

--------------------------------------------------------------------------------



8.     SIGNATURE CLAUSE:


Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.


SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY, doing business in the State of
Arizona as SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY ASSOCIATION




By: R.E. Davis                    


Its: President                    


Date: 12/20/2012                




This is attached to a
________________________
Acknowledgment or Jurat
Salpi Ortiz, Notary Public









9

--------------------------------------------------------------------------------



State of California


County of Los Angeles            


On December 20, 2012     before me,         Salpi Ortiz, a notary
public            
personally appeared         Ron Davis                                
who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity and that by his signature on the
instrument the person or the entity upon behalf of which the person acted,
executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




Signature: /s/ Salpi Ortiz            


Notary Public
SALPI ORTIZ
Commission # 1926232
SEAL    Notary Public – California
Los Angeles County
My Comm. Expires Feb 20, 2015


















--------------------------------------------------------------------------------



8.     SIGNATURE CLAUSE:


Each of the signatories below represents that he/she is appropriately authorized
to enter into this Amendment Number 16 on behalf of the Party for which he/she
signs.


DEPARTMENT OF WATER AND
POWER OF THE CITY OF
LOS ANGELES


By: /s/ Marcie L. Edwards            
MARCIE L. EDWARDS
General Manager
APPROVED AS TO FORM AND LEGALITY
CARMEN A. TRUTANICH, CITY ATTORNEY
AUTHORIZED BY RES. 013 311
JUN 19 2013
JUN 06 2013
By /s/ Syndi Driscoll            
SYNDI DRISCOLL
DEPUTY CITY ATTORNEY
Date:_____3/31/14 ________________________




And /s/ Barbara E. Moschos            
BARBARA E. MOSCHOS
Board Secretary


STATE OF CALIFORNIA    )
) ss.
County of Los Angeles        )


On this _31ST _ day of __March___, 20124, before me, the undersigned Notary
Public, personally appeared __ Marcie L. Edwards who acknowledged him/herself to
be the _ General Manager_ _ of DEPARTMENT OF WATER AND POWER OF THE CITY OF LOS
ANGELES, a California joint powers agency, and that he/she as such officer,
being authorized to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by him/herself as such
___General Manager____.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




___/s/ Reynan L. Ledesma________________
Notary Public




My Commission Expires:             
July 17, 2014_______            
Reynan L. Ledesma
Comm. # 1895685
SEAL    Notary Public – California
County of Los Angeles
My Comm. Exp. July 17, 2014

10